           Case 1:21-cv-05960-KPF Document 1 Filed 07/12/21 Page 1 of 13




                                 UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x
                                                           :
MAUD MARON,                                                : Civil Action No.:
                                                           :
          Plaintiff,                                       :
                                                           :
          - against –                                      :
                                                           : COMPLAINT AND DEMAND FOR
THE LEGAL AID SOCIETY and
                                                           : JURY TRIAL
ASSOCIATION OF LEGAL AID                                   :
 ATTORNEYS,                                                :
                                                           :
                                                           :
          Defendants.                                      :

----------------------------------------------------------x


        Plaintiff, Maud Maron (“Plaintiff” or “Ms. Maron”), was discriminated against on the basis

of race, including hostile work environment and constructive termination, by Defendants The

Legal Aid Society (“LAS”) and the Association of Legal Aid Attorneys (“ALAA” and,

collectively, “Defendants”), her employer and union, who published knowingly false statements

in furtherance of ideological and political motives divorced from the core functions of Ms. Maron’s

employment.

1.0     PARTIES

        1. Plaintiff, Maud Maron, who is Caucasian, was employed at all relevant times herein by

             Defendant LAS as a Staff Attorney and is a member in good standing of the ALAA

             union. At all relevant times herein, Plaintiff was an employee of LAS within the

             meaning of 42 U.S.C. § 2000e(f).

        2. Defendant The Legal Aid Society is a not-for-profit corporation organized under the

             laws of the State of New York, and is headquartered at 199 Water Street, New York,



                                                         1
        Case 1:21-cv-05960-KPF Document 1 Filed 07/12/21 Page 2 of 13




         NY 10038. At all relevant times herein, LAS employed more than 15 persons and is

         an “employer” within the meaning of 42 U.S.C. § 2000e(b).

      3. Defendant Association of Legal Aid Attorneys is a labor organization, being Local

         2325 of the United Auto Workers, headquartered at 50 Broadway, Suite 1600, New

         York, NY 10004, and is a “labor organization” within the meaning of 42 U.S.C. §

         2000e(d) & (e), and has fifteen or more members. In accordance with the Certificate

         of Representation issued by the New York State Labor Relations Board on December

         30, 1969, LAS recognizes ALAA as the exclusive bargaining representative of all

         attorneys admitted to practice and within the scope of the bargaining unit definition in

         the said certification and of all law graduates employed as such by LAS, i.e. Staff

         Attorneys.

2.0   JURISDICTION

      4. This Court has subject-matter jurisdiction over this action pursuant to 28 U.S.C. § 1331,

         as this matter is a civil action arising under the laws of the United States, 42 U.S.C. §

         2000e et seq., and pursuant to 42 U.S.C. § 2000e-5(f)(3). This Court has supplemental

         jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367(a) as they

         arise out of the same facts and are so related to the Federal statutory claim that they

         form part of the same case and controversy.

      5. This Court has personal jurisdiction over the defendants as they are organized and

         headquartered in the State of New York.

      6. Venue is appropriate in this District pursuant to 42 U.S.C. § 2000e-5(f)(3) as the

         unlawful employment practices were committed in this District, the employment

         records are maintained and administered in this District, and Plaintiff would have


                                               2
        Case 1:21-cv-05960-KPF Document 1 Filed 07/12/21 Page 3 of 13




         worked in this District but for the unlawful employment practices. Venue is otherwise

         appropriate in this District pursuant to 28 U.S.C. § 1391(b)(1) & (2) as all defendants

         reside in this District and are residents of the State of New York and a substantial part

         of the events giving rise to the claims occurred in this District.

3.0   FACTS GIVING RISE TO COMPLAINT

      7. Plaintiff is a 1993 graduate of Barnard College and a 1998 graduate of the Cardozo

         School of Law whose principal legal career has been as a public defender with The

         Legal Aid Society, first from 1998-2006 and again from 2017. She has served as staff

         attorney and as the Director of Training. Additionally, from 2011 to 2015, Ms. Maron,

         at the repeated invitation of The Legal Aid Society, served as a faculty lecturer at the

         Society’s Trial Advocacy Programs.

      8. Plaintiff is presently on sabbatical.

      9. Ms. Maron is a committed public defender and strongly believes in the need for police

         reform and criminal justice reform, and she had been an advocate for the disadvantaged

         and disenfranchised of all backgrounds.

      10. Ms. Maron is a candidate for the New York City Council.

      11. As espoused in Plaintiff’s platform, she seeks to protect communities from hate crimes

         and prejudice, and she desires police and prosecutorial reforms to address bias in both

         law enforcement and prosecution.

      12. At the close of 2019, politically motivated members of the Black Attorneys of Legal

         Aid (“BALA”) caucus of Association of Legal Aid Attorneys (“ALAA”) initiated a

         baseless investigation into Ms. Maron.




                                                 3
  Case 1:21-cv-05960-KPF Document 1 Filed 07/12/21 Page 4 of 13




13. Ms. Maron was informed of the 2019 investigation by Tina Luongo, the Attorney-in-

   Charge of the Criminal Defense Practice of LAS, via electronic mail.

14. Ms. Maron’s entire caseload was reviewed, and her three supervisors were interviewed

   with respect to her work as a public defender.

15. None of Plaintiff’s supervisors identified any concern with regard to the quality or

   nature of Ms. Maron’s client representation. She was fully cleared. The investigation

   was deemed unfounded.

16. At a January   13,   2020   meeting        attended   by   Ms.   Maron and her   ALAA

   representative, Julie Sender, Ms. Luongo communicated the full clearance to Ms.

   Maron.

17. In addition, Ms. Luongo acknowledged that the same attorneys who initiated the

   baseless investigation would “leak” information to the press in an effort to damage Ms.

   Maron’s City Council campaign.

18. At that time, Ms. Maron requested that The Legal Aid Society release a

   statement confirming that Ms. Maron was an attorney in good standing with the

   organization and that any statements or assertions to the contrary were baseless “if” the

   fact of an investigation were leaked.

19. Thereupon, Ms. Luongo interrupted Ms. Maron and said, “No, IT WILL be leaked”.

20. Ms. Luongo then agreed to Ms. Maron’s request that The Legal Aid Society would

   release a statement acknowledging Ms. Maron’s exemplary record of service when the

   fully anticipated and acknowledged attempt to smear her arose in the press.

21. LAS failed to release the promised statement.




                                           4
         Case 1:21-cv-05960-KPF Document 1 Filed 07/12/21 Page 5 of 13




       22. On July 23, 2020, Ms. Maron’s opinion piece, “Racial obsessions make it impossible

          for NYC schools to treat parents, kids as people” was published by the New York Post.1

       23. A copy of that opinion piece is attached as Exhibit A.

       24. In the opinion piece, Ms. Maron identified herself as a public defender, but she made

          no mention of The Legal Aid Society and, importantly, her article discussed an

          experience at a training with the Department of Education, unrelated to her

          employment.

       25. In the opinion piece, Ms. Maron spoke against having to refer to herself by her racial

          identity as part of the so-called “anti-bias” training.

       26. Ms. Maron noted that, in the training, race-neutral attributes, like “objectivity” were,

          oddly, labeled as part of “white-supremacy culture”, tied to material that labels all white

          people as racist.

       27. The opinion piece was published after her testimony before the City Council and an

          interview with Nikole Hanna-Jones, all of which focused on inclusivity and diversity

          of thought in the public schools.

       28. Although the opinion piece was unrelated to Ms. Maron’s work at LAS, the ALAA,

          acting through its BALA caucus issued a statement regarding Ms. Maron, her interview

          with Ms. Hannah-Jones, and the article, which they published on July 26, 2020. See

          Exhibit B.2




1
    Available at https://nypost.com/2020/07/23/racial-obsessions-make-it-impossible-for-nyc-
schools-to-treat-parents-kids-as-people/
2
    Available at https://twitter.com/BALA_NYC/status/1287572951525666820?s=20 and
https://www.facebook.com/BlackAttorneysofLegalAid/posts/122693346182422
                                                 5
        Case 1:21-cv-05960-KPF Document 1 Filed 07/12/21 Page 6 of 13




      29. Thereupon, LAS’s official, verified Twitter account, @LegalAidNYC, retweeted the

              BALA publication without any commentary. See Exhibit C.

      30. The statement of BALA, which was endorsed without reservation by The Legal Aid

              Society,    contains     numerous        race-based,    falsehoods and       defamatory

              statements. Without limitation, those include:

         i.      “she pretends to favor integration while fighting against it and denying the
                 existence of racism in education”. Ms. Maron does not oppose integration and she
                 has never denied racism exists in any context.

        ii.      Repeatedly refers to Ms. Maron as “racist”. Ms. Maron denies this and opposing
                 racist “anti-bias” training is not itself racist if words continue to have meaning.

       iii.      “no public defender can legitimately claim to be a proponent of racial justice if they
                 are lax in how they do the work; and we know for a fact that Maud's commitment
                 to zealous representation of poor people of color is questionable at best.” Ms.
                 Maron’s work has never been lax nor her commitment questionable. As set forth
                 above, Ms. Maron was cleared of this very same baseless accusation on January 14,
                 2020.

       iv.       Ms. Maron did not call the educational points raised “chilling”, but rather the
                 inaptly named “anti-racism” training doctrine, which is, in fact, rooted in racism.

        v.       “she religiously advances a false dichotomy between an adequate education and a
                 culturally inclusive education.” This statement is entirely disingenuous as her
                 actual City Council testimony was to the opposite. 3

       vi.       “Maud’s argument: the problem isn't racism, but a ‘culture of laziness and stupidity
                 among African Americans and Hispanic Americans.’” Ms. Maron has never made
                 this argument and finds it repugnant. Ms. Maron is married to a Hispanic
                 immigrant and she takes deep offense at the wholly fictitious characterization of
                 her views.

       vii.      “She does not use racial slurs in discourse. At least not publicly.” The implication
                 that Ms. Maron does so privately is false.

      viii.      “Maud is racist, and openly so. She attacks efforts to end racism by claiming there
                 is no racism.” Ms. Maron has never made any such claim.




3
 Ms. Maron’s testimony is available online at:
https://www.youtube.com/watch?v=7xfu9mvwPvE
                                                   6
  Case 1:21-cv-05960-KPF Document 1 Filed 07/12/21 Page 7 of 13




 ix.      It compares her involvement with PLACE NYC (Parent Leaders for Accelerated
          Curriculum Education in NYC) to the 1960s group PAT (“Parents and Taxpayers”),
          yet omits that PLACE is co-chaired by two individuals of color.

 x.       It says she has “no regard for” her clients, which lacks any basis in reality.

 xi.      “She is one of many charlatans who took this job not out of a desire to make a
          difference, but for purposes of self-imaging.” This is false—The Legal Aid Society
          has been her primary employer since graduation from law school in 1998, after
          having interned there while a law student.

xii.      "You cannot oppose anti-racism and effectively represent Black and Brown people.
          It's impossible." Ms. Maron opposes a racist ethos that falsely brands itself “anti-
          racism”. Her representation of all of her clients, including but not limited to people
          of color, has always been exemplary.

31. The Statement BALA wrote, and The Legal Aid Society endorsed, which states “Maud

       Maron has no business having a career in public defense, and we're ashamed that she

       works for the Legal Aid Society” in connection with asserting she opposes actual anti-

       racism, constitutes irreparable damage to her professional reputation and, for all intents

       and purposes, terminated her employment in violation of § 1.8.4 of the governing

       collective bargaining agreement. See Exhibit D. This race-based statement is false and

       defamatory as Ms. Maron is fully capable of working in public defense.

32. Ms. Maron is currently promised a return from sabbatical pursuant to § 3.4.4.1.2 of the

       agreement, but The Legal Aid Society has made it impossible for her to do so.

33. The Legal Aid Society also violated the guarantee of free speech per § 3.5,

       constructively terminating Ms. Maron for her express on personal political and social

       beliefs without evidence that her speech has or will directly interfere with and detract

       from the representation of her clients.

34. An employer who says, publicly, it is ashamed she works there and has no business

       working there, is not an employer any reasonable person could be expect to work for.

35. Such a statement is a violation of § 4.11.2 of the collective bargaining agreement.

                                             7
        Case 1:21-cv-05960-KPF Document 1 Filed 07/12/21 Page 8 of 13




      36. Not only was ALAA the author and publisher of the BALA statement, it failed to

              advocate for Ms. Maron in response to LAS’s aforesaid violations of the Collective

              Bargaining Agreement

      37. On July 27, 2020, The Legal Aid Society issued its own statement in response to Ms.

              Maron’s article, which utterly misrepresented the content of her article. See Exhibit

              E.4

      38. This statement was co-signed by the leadership of The Legal Aid Society, including

              Janet Sabel, Attorney in Chief and CEO, Adriene Holder, Attorney in Charge, Civil

              Practice, Dawne Mitchell, Attorney in Charge, Juvenile Rights Practice, Tina Luongo,

              Attorney in Charge, Criminal Defense Practice, Archana Jayaram, Chief operaring

              Officer, Scott Rosenberg, General Counsel, Allan Fox, Chief Human Resources

              Officer, Ciara Walton, Director of Diversity, Equity and Inclusion, Janelle Roundtree,

              Director of Employee Relations and Lou Sartori, Pro Bono Counsel and Director.

      39. The Legal Aid Society’s own statement contains numerous race-based false and

              defamatory statements.

      40. These statements lambaste Ms. Maron on account of her race and/or color, creating a

              hostile work environment. Without limitation, these include:

         i.         Ms. Maron “takes the position that an anti-racist agenda is a chilling
                    doctrine”. This is false; she takes the position that using the name ‘anti-racism’ as
                    cover for overtly racist practices, such as those at the Dept. of Education’s “anti-
                    bias” training, is chilling.

        ii.         “She denies the existence of structural and institutional racism.” Ms. Maron denies
                    no such thing and opposes structural and institutional racism.

       iii.         It says that she views working as a public defender as a “pass” for “white
                    supremacy” and has such a “disgusting” “racist perspective” that harms her clients

4
    Available at https://twitter.com/LegalAidNYC/status/1287873491232989185?s=20                     and
https://t.co/YEVPGbHnMS?amp=1 .
                                                      8
  Case 1:21-cv-05960-KPF Document 1 Filed 07/12/21 Page 9 of 13




          of color. Ms. Maron has no such view and has never harmed her clients, no matter
          the color. The Legal Aid Society, as noted above, specifically cleared her of this
          baseless accusation previously.

 iv.      “By ignoring these facts as someone who claims to work in this field, the author
          shows how they are not only complicit in this system of oppression, but seeks to
          gaslight communities of color who are vocally demanding change in this
          country.” Ms. Maron has ignored none of the racism her clients experience
          and herself vocally demands change.

 v.       “we have not taken on the internal work needed to build a truly anti-racist
          workplace.” This statement falsely asserts Ms. Maron is racist and is racist in the
          workplace.

 vi.      “While you have dedicated your life to public interest, you cannot do this work
          effectively and fully unless and until you face that reality and own that you are part
          of the problem.” Ms. Maron has always worked effectively, irrespective of her
          race.

41. By making these statements and republishing ALAA/BALA’s statements, The Legal

       Aid Society has damaged Ms. Maron, including harassment on the basis of race and/or

       color in the workplace and constructively terminating her employment.

42. LAS is not immune for retweeting BALA’s statement pursuant to Section 230 of the

       Communications Decency Act, 47 U.S.C. § 230. The ALAA/BALA members are

       LAS’s own agents and employees, and the retweet demonstrates that the statement was

       in the course and scope of their employment. Thus, the statement was not provided by

       “another information content provider” under 47 U.S.C. § 230(c)(1). See Enigma

       Software Grp. USA, LLC v. Bleeping Comput. LLC, 194 F. Supp. 3d 263, 276

       (S.D.N.Y. 2016) (denying motion to dismiss under Section 230 where alleged agent

       was the source of the allegedly offending content).

43. The misconduct of The Legal Aid Society has also violated § 3.1.1 of the governing

       collective bargaining agreement. Since BALA is a unit of the ALAA, the ordinary

       grievance procedure has been rendered unavailable to Ms. Maron. The Legal Aid


                                            9
       Case 1:21-cv-05960-KPF Document 1 Filed 07/12/21 Page 10 of 13




         Society denied Ms. Maron the due process to which she is entitled under § 3.1.1.3 and

         failed to maintain confidentiality under § 3.1.1.2.

      44. Plaintiff has suffered damage to her reputation on account of the statements of ALAA,

         acting through its BALA caucus, which constitutes harassment on the basis of race

         and/or color in the workplace.

      45. Plaintiff filed her charge against Defendants with the U.S. Equal Employment

         Opportunity Commission (“EEOC”) pursuant to 42 U.S.C. § 2000e-5 on January 19,

         2021. See Exhibit F.

      46. On April 26, 2021, Plaintiff received a Notice of Right to Sue, issued on request, as

         against both Defendants, from the EEOC. See Exhibits G and H.

4.0   Causes of Action

                                        COUNT I
                         HOSTILE WORK ENVIRONMENT AGAINST LAS

      47. Plaintiff restates and realleges the allegations of Paragraphs 1-48 above as if fully set

         forth herein.

      48. At all relevant times herein, Plaintiff was employed by LAS.

      49. The statement of ALAA/BALA was permeated with discriminatory intimidation so

         severe as to alter the conditions of Plaintiff’s workplace.

      50. By republishing the statement of ALAA/BALA, LAS created a hostile work

         environment for Plaintiff, discriminating against her on the basis of her race and/or

         color in violation of 42 U.S.C. § 2000e-2(a)(1).

      51. The July 27, 2020 statement of LAS was permeated with discriminatory intimidation

         so severe as to alter the conditions of Plaintiff’s workplace.




                                               10
 Case 1:21-cv-05960-KPF Document 1 Filed 07/12/21 Page 11 of 13




52. The Legal Aid Society’s own statement highlights that it was directed to

   employees, specifically Ms. Maron, “who are white…because we are white”, indicates

   Ms. Maron’s article “is the exact definition of white fragility” and “is a tool used to

   promulgate white supremacy”, imposing a special “duty” on “[w]hite people”.

53. By publishing its July 27, 2020 statement, LAS created a hostile work environment for

   Plaintiff on the basis of her race and/or color, discriminating against her on the basis of

   her race and/or color in violation of 42 U.S.C. § 2000e-2(a)(1).

54. As a proximate result of these violations, Plaintiff suffered harm to her reputation,

   emotional distress, and will have a loss of future income.

                         COUNT II
  HOSTILE WORK ENVIRONMENT AND DISCRIMINATION AGAINST ALAA

55. Plaintiff restates and realleges the allegations of Paragraphs 1-48 above as if fully set

   forth herein.

56. At all relevant times herein, Plaintiff was a member of ALAA, which represented her

   relative to her employment with LAS.

57. As a caucus of ALAA, BALA acts on behalf of ALAA and did so when issuing the

   aforementioned statement.

58. The statement of ALAA/BALA was permeated with discriminatory intimidation so

   severe as to alter the conditions of Plaintiff’s workplace.

59. In making its statement, ALAA created a hostile work environment for Plaintiff,

   discriminating against her on the basis of her race and/or color in violation of 42 U.S.C.

   § 2000e-2(c)(1).

60. By permitting LAS to retweet its statement, ALAA caused LAS to discriminate against

   Plaintiff in violation of 42 U.S.C. § 2000e-2(c)(3).

                                         11
 Case 1:21-cv-05960-KPF Document 1 Filed 07/12/21 Page 12 of 13




61. The July 27, 2020 statement of LAS was permeated with discriminatory intimidation

   so severe as to alter the conditions of Plaintiff’s workplace.

62. The Legal Aid Society’s own statement highlights that it was directed to

   employees, specifically Ms. Maron, “who are white…because we are white”, indicates

   Ms. Maron’s article “is the exact definition of white fragility” and “is a tool used to

   promulgate white supremacy”, imposing a special “duty” on “[w]hite people”.

63. By causing LAS to make its July 27, 2020 statement, ALAA caused LAS to

   discriminate against Plaintiff in violation of 42 U.S.C. § 2000e-2(c)(3).

64. As a proximate result of these violations, Plaintiff suffered harm to her reputation,

   emotional distress, and will have a loss of future income.

                                  COUNT III
                    CONSTRUCTIVE TERMINATION AGAINST LAS

65. Plaintiff restates and realleges the allegations of Paragraphs 1-48 above as if fully set

   forth herein.

66. At all relevant times herein, Plaintiff was employed by LAS.

67. By republishing the statement of ALAA/BALA and publishing the July 27, 2020

   statement, LAS has made Plaintiff’s working conditions so intolerable that she will not

   be able to return from her sabbatical.

68. The two statements were made on account of Plaintiff’s race and/or color.

69. Combined, the two statements publicly state that Ms. Maron is unable to effectively

   represent her clients of color, interfering with many, if not most, of her attorney-client

   relationships.

70. Thus, LAS has constructively terminated Plaintiff’s employment in violation of 42

   U.S.C. § 2000e-2(a)(1).

                                         12
         Case 1:21-cv-05960-KPF Document 1 Filed 07/12/21 Page 13 of 13




        71. As a proximate result of this violation, Plaintiff suffered harm to her reputation,

            emotional distress, and will have a loss of future income.

5.0     Prayer for Relief

        WHEREFORE Plaintiff respectfully requests that the Court

        a) Declare that ALAA has violated Title VII of the Civil Rights Act;

        b) Declare that LAS has violated Title VII of the Civil Rights Act;

        c) Enjoin ALAA, including its BALA caucus, and LAS from engaging in further race-

            and color-based discrimination against Plaintiff and requiring the removal of the prior

            discriminatory publications;

        d) Award Plaintiff compensatory, punitive, and nominal damages;

        e) Award Plaintiff her reasonable attorneys’ fees and costs.

6.0     Demand for Jury Trial

        Plaintiff demands trial by jury on all claims, defenses, and all other issues triable by jury

in this matter.



Dated: July 12, 2021                               Respectfully submitted,
                                                   MAUD MARON,
                                                   By her Attorneys,


                                                   Jay M. Wolman
                                                   Randazza Legal Group, PLLC
                                                   100 Pearl Street, 14th Floor
                                                   Hartford, CT 06103
                                                   (978) 801-1776
                                                   Fax: (305) 437-7662




                                                  13
